ACCEPTED
                                                                                             01-15-00375-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       12/15/2015 3:08:13 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                             No. 01-15-00375-CV

               In the First Court of Appeals
                                                                       FILED IN
                                          1st COURT OF APPEALS
                                              HOUSTON, TEXAS

                      Houston, Texas      12/15/2015 3:08:13 PM
                                          CHRISTOPHER A. PRINE
                                                                         Clerk
                  ______________________________________

     LOST CREEK VENTURES LLC D/B/A HAPPY BULLDOG
 MANAGEMENT, STEPHAN EPSTEIN AND MARILYN ROTH EPSTEIN,
                                                  Appellants,

                                         v.

                                ALAN PILGRIM,
                                                  Appellee.
                  ______________________________________

                       APPELLEE’S MOTION TO DISMISS
                         LOST CREEK VENTURES LLC
                  ______________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee Alan Pilgrim files this motion to ask the Court to dismiss Lost Creek

Ventures LLC d/b/a Happy Bulldog Management from the appeal. The Court should

dismiss Lost Creek from the appeal because:

      (1)   Lost Creek is a corporate entity not represented by an attorney.
      (2)   Stephen Epstein, as a Member of Lost Creek, purports to represent the
            entity “pro se.” Mr. Epstein is not an attorney.
      (3)   A corporation cannot act pro se through a corporate officer who is not an
            attorney.




                                         1
                                    BACKGROUND
      Appellee Alan Pilgrim filed suit against Appellees in Travis County Court at Law

No. 2 for breach of contract and was awarded damages in a judgment entered on

November 10, 2014. Appellants, represented by counsel Tracy J. Willi in the trial court,

appealed the judgment on April 2, 2015. Willi withdrew as Appellants’ counsel in

September 2015 because Appellants were unable to pay their attorney for outstanding

fees incurred.

      Appellants filed their brief on November 30, 2015. The Epsteins are proceeding

pro se. Stephen Epstein, as a Member of Lost Creek, purports to represent the Lost

Creek “pro se.” Mr. Epstein does not include reference to his bar number and a search

of the State Bar of Texas membership roster does not reveal anyone licensed in Texas

with the name Stephen Epstein.

                           ARGUMENT AND AUTHORITIES
      A corporation cannot act pro se through a corporate officer who is not an

attorney. Chavez v. Pugh, No. 03-15-00395-CV, 2015 WL 5781113, at *1 n.1 (Tex.

App.—Austin Oct. 2, 2015, no pet.) (mem. op.) (noting corporation’s president could

not represent corporation pro se); Rose Air, LLC v. Brazoria County Appraisal Dist., No.

01-13-01085-CV, 2014 WL 2538630, at *1 (Tex. App.—Houston [1st Dist.] June 5,

2014, no pet.) (mem. op.) (dismissing limited liability company’s appeal because it was

not represented by counsel); MHL Homebuilder LLC v. Dabal/Graphic Resource, No. 14-




                                           2
05-00295-CV, 2005 WL 1404475, at *1 (Tex. App.—Houston [14th Dist.] June 16,

2005, no pet.) (mem. op.) (same).

      Because Lost Creek Ventures, LLC is not represented by counsel, the Court

should dismiss the entity from this appeal.

                                     CONCLUSION
      For these reasons, Appellee Alan Pilgrim asks the Court to dismiss Lost Creek

Ventures LLC d/b/a Happy Bulldog Management from this appeal. Appellee requests

all other relief to which he has shown himself justly entitled to receive.



Date: December 15, 2015                            Respectfully submitted,


                                                   /s/ Lisa Bowlin Hobbs
                                                   Lisa Bowlin Hobbs
                                                    State Bar No. 24026905
                                                   Kurt Kuhn
                                                    State Bar No. 24002433
                                                   KUHN HOBBS PLLC
                                                   3307 Northland Drive, Suite 310
                                                   Austin, Texas 78731
                                                   (512) 476-6003
                                                   (512) 476-6002 (fax)
                                                   Lisa@KuhnHobbs.com

                        Attorneys for Appellee, Alan Pilgrim




                                              3
                           CERTIFICATE OF CONFERENCE
      Pursuant to Texas Rule of Appellate Procedure 10.1, I hereby certify that, on
December 15, 2015, I conferred with Appellant Marilyn Roth Epstein, Pro Se, regarding
this motion. Ms. Epstein indicated that she opposes the relief requested.
                                                      /s/ Lisa Bowlin Hobbs
                                                      Lisa Bowlin Hobbs




                              CERTIFICATE OF SERVICE
      I hereby certify that, on December 15, 2015, a true and correct copy of this notice
was served on the following parties and counsel via e-Service:

Lost Creek Ventures LLC d/b/a Happy Bulldog Management
Marilyn Roth Epstein
Stephan Epstein
7519 Stonecliff Drive
Austin, Texas 78731
organiclady4@gmail.com

                                                      /s/ Lisa Bowlin Hobbs
                                                      Lisa Bowlin Hobbs




                                           4